Citation Nr: 1611061	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as being secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as being secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served in the United States Navy from July 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied entitlement to service connection for diabetes mellitus, type II and peripheral neuropathy of the upper extremities.  Following the perfection of his appeal, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in October 2015.  A transcript was prepared and has been included in the claims file for review. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMAND

At his hearing the Veteran testified that he was exposed to herbicides aboard the USS Yorktown from water used to clean aircraft that flew missions over Vietnam.  VA has undertaken to attempt to verify herbicide exposure as alleged by veterans; and in the case of exposure claimed on the basis of service aboard ships of the coast of Vietnam, to at least furnish a 2009 memorandum for the U.S. Army Joint Service Records Research Center (JSRRC).  M21-1, Part IV, Subpart ii, Ch. 2, Section 10, paragraphs l & m.  Recently VA has recognized that certain service members were presumptively exposed to herbicides while cleaning aircraft.  38 C.F.R. § 3.307(6)(v) (2015).  

Given the Veteran's testimony, further efforts are warranted to verify his exposure to herbicides.

Accordingly, the appeal is REMANDED for the following:

1.  Provide the Veteran with any memos required by current manual provisions, including the 2009 memorandum from JSRRC.

2.  Ask the Veteran to provide the specific information needed to verify his exposure to herbicides in service.  This information may include the duties that caused him to be exposed; the types of aircraft he may have cleaned; and the dates of exposure. 

3.  Then request verification from JSRRC or other indicated sources of the Veteran's exposure to herbicides in service.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


